DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A complete action on the merits of pending claims 1-20 appears herein.

Drawings
The drawings are objected to because reference characters in Fig. 4A-B and 5A-B are unclear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 12, 13, and 20 are objected to because of the following informalities: 
Regarding claim 12, the phrase “located on first plurality” in Page 16, Line 17 should read --located on a first plurality—
Regarding claim 13, the phrase “second longitudinal member comprises” in Page 16, Line 25 should read --second longitudinal member comprising—
Regarding claim 20, the phrase “of the of the” in Page 17, Line 27 should read --of the--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Steinke et al. (hereinafter “Steinke”) (US 2005/0096647 A1).
Regarding claim 1, Steinke teaches a first longitudinal member (Fig. 2, Char. 14: catheter body) having a first end configured to be coupled to an energy generator (Fig. 2, Char. 16: proximal end; Page 7, Par. [0080]: The proximal end is capable of being connected to the generator via electrical connector (46).) and a second end comprising a first plurality of electrodes (Fig. 3, Char. 50: electrode) that are expandable about a central (Fig. 2 and 3; Page 7, Par. [0081]: expandable structure (26) may expand by pulling tip (30) toward distal end (18).);
		Steinke further teaches a second longitudinal member (Fig. 3, Char. 58: inner catheter body) having a first end configured to be coupled to the generator, (The proximal end of inner catheter body (58) would be connectable to the generator via electrical connector (46) similar to proximal end (16) of catheter body (14)) wherein the second longitudinal member is nested within the first longitudinal member. (Fig. 3: Inner catheter body (58) is nested within catheter body (14))
Steinke further teaches using an inner catheter body (58) to pull tip (30) toward distal end (18) to expand the expandable structure (26). (Page 7, Par. [0081])
This empty cage embodiment of Steinke does not explicitly teach the second longitudinal member has a second end comprising at least one electrode.
Steinke teaches an inner electrode embodiment in which an electrode (Fig. 17, Char. 128: inner electrode) is nested within a basket configuration comprising electrodes along each basket rib. (Fig. 17, Char. 50: Outer electrodes)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the empty cage embodiment of Steinke to incorporate teachings of the inner electrode embodiment of Steinke and include the inner electrode (128) within the expandable structure (26) such that the inner electrode (128) is attached to inner catheter body (58). Doing so would be a simple matter of exchanging one electrode structure for another for the predictable result of ablating tissue.
Regarding claim 2, modified Steinke, as applied to claim 1 above teaches the first plurality of electrodes of the first longitudinal member are expandable in a basket-like configuration. (Fig. 2 and 3; Page 7, Par. [0081]: The expandable structure (26) may expand by pulling tip (30) toward distal end (18).)
Regarding claim 3, modified Steinke, as applied to claim 2 above teaches the first plurality of electrodes are located laterally along the basket-like configuration. (Fig. 3: The electrodes (50) are located laterally along the expandable structure (26))
Regarding claim 13, Steinke teaches
advancing a first longitudinal member (Fig. 2, Char. 14: catheter body) and a second longitudinal member (Fig. 3, Char. 58: inner catheter body) nested within the first longitudinal member (Fig. 3: Inner catheter body (58) is nested within catheter body (14)) into a tissue region of a body of a patient, (Page 16, Claim 40: positioning a working end of a catheter within the blood vessel and adjacent the atherosclerotic material) wherein the first longitudinal member comprises a first end configured to be coupled to an energy generator (Fig. 2, Char. 16: proximal end; Page 7, Par. [0080]: The proximal end is capable of being connected to the generator via electrical connector (46).) and a second end comprising a first plurality of electrodes (Fig. 3, Char. 50: electrode) that are expandable to change the respective positioning between the plurality of electrodes and the second longitudinal member comprising a first end configured to be coupled to the energy generator (The proximal end of inner catheter body (58) would be connectable to the generator via electrical connector (46) similar to proximal end (16) of catheter body (14)) 
 (Page 16, Claim 45: radially expanding the catheter) to provide a bipolar arrangement between the first plurality of electrodes of the first longitudinal member (Page 7, Par. [0082]; once in an expanded state, bipolar energy can be directed between the electrodes on the expandable structure (26) creating a bipolar arrangement); and 
initiating a delivery of energy to the first member from the energy generator to the tissue region of the body to ablate the tissue. (Page 16, Claim 40: electrosurgical energy is directed from the energy delivery surface to the adjacent atherosclerotic material. This process necessitates the use of a generator or power supply to provide the electrosurgical energy.)
		This empty cage embodiment of Steinke does not explicitly teach
The second longitudinal member has a second end comprising at least one electrode; 
Steinke teaches an inner electrode embodiment in which an electrode (Fig. 17, Char. 128: inner electrode) is nested within a basket configuration comprising electrodes along each basket rib. (Fig. 17, Char. 50: Outer electrodes)
The inner electrode (128) can be included within the expandable structure (26) such that the inner electrode (128) is attached to inner catheter body (58). The inner electrode can also be used in a bipolar arrangement with outer electrodes in a basket configuration (Fig. 17; Page 10, Par. [0105]) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the empty cage 
Regarding claim 14, modified Steinke, as applied to claim 13 above teaches the tissue region comprises prostate tissue or a vascular occlusion. (Page 16, Claim 40: the device ablated atherosclerotic material of a blood vessel)
Regarding claim 15, modified Steinke, as applied to claim 13 above, teaches the first plurality of electrodes of the first longitudinal member are expandable in a basket-like configuration. (Fig. 2 and 3; Page 7, Par. [0081]: The expandable structure (26) may expand by pulling tip (30) toward distal end (18).)
Regarding claim 16, modified Steinke, as applied to claim 13 above, teaches the first plurality of electrodes are located laterally along the basket-like configuration. (Fig. 3: The electrodes (50) are located laterally along the expandable structure (26))
Regarding claim 20, modified Steinke, as applied to claim 13 above, teaches adjusting the position of the longitudinal member to ablate a second tissue region. (Pages 9-10, Par. [0101]: the catheter may be moved to reposition the basket at each of a plurality of treatment locations along atherosclerotic material.)
Claims 4, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Steinke (US 2005/0096647 A1), as applied to claim 1 above, in view of Deem et al. (hereinafter “Deem”) (US 2005/0288730 A1).
Regarding claim 4, modified Steinke, as applied to claim 1 above, does not explicitly teach the first plurality of electrodes of the first longitudinal member are expandable in a helical coil. 
		Deem, in a similar field of endeavor, teaches the use of a plurality of electrodes (Fig. 4, Char. 212: distal electrodes) on a catheter with a helical configuration. (Fig. 4, Char. 210: catheter) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of the empty cage and inner electrode embodiments of Steinke, as applied to claim 1 above, to incorporate the teachings of Deem and use a coiled configuration wrapping around inner electrode (128) rather than a basket configuration. Doing so would be a simple substitution of electrode configurations for the predictable result of ablating tissue.
Regarding claim 10, modified Steinke, as applied to claim 1 above, does not explicitly teach the second longitudinal member is extendable from the first longitudinal member to change a distance between the at least one electrode on the second longitudinal member and the first plurality of electrodes on the first longitudinal member.
		Deem, in a similar field of endeavor, teaches a first helical electrode (Fig. 5, Char. 224a: helical electrode) wrapped around a second helical electrode (Fig. 5, Char. 224b: helical electrode) extending from the center of the first helical electrode (Fig. 5) wherein the distance between the two electrodes may be altered as desired. (Pages 8-9, Par. [0088])

Regarding claim 17, modified Steinke, as applied to claim 13 above, does not explicitly teach the first plurality of electrodes of the first longitudinal member are expandable in a helical coil. 
		Deem, in a similar field of endeavor, teaches the use of a plurality of electrodes (Fig. 4, Char. 212: distal electrodes) on a catheter with a helical configuration. (Fig. 4, Char. 210: catheter) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of the empty cage and inner electrode embodiments of Steinke, as applied to claim 13 above, to incorporate the teachings of Deem and use a coiled configuration wrapping around inner electrode (128) rather than a basket configuration. Doing so would be a simple substitution of electrode configurations for the predictable result of ablating tissue.
Regarding claim 19, modified Steinke, as applied to claim 13 above, does not explicitly teach
the second longitudinal member is extendable from the first longitudinal member to change a distance between the at least one electrode on the second 
extending the second longitudinal member from the first longitudinal member prior to initiating the energy delivery.
Deem, in a similar field of endeavor, teaches a first helical electrode (Fig. 5, Char. 224a: helical electrode) wrapped around a second helical electrode (Fig. 5, Char. 224b: helical electrode) extending from the center of the first helical electrode (Fig. 5) wherein the distance between the two electrodes may be altered as desired. (Pages 8-9, Par. [0088])
extending a second electrode from a first electrode (Page 16, Claim 47) prior to initiating the energy delivery. (One of ordinary skill in the art would recognize that the second electrode should be extended prior to initiating the energy delivery so that the electrodes can encompass the target area, and select the desired field strength (Page 8-9, Par. [0088]) as well as minimize the risk of accidentally damaging non-target tissue by moving the electrode into place while delivering energy.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of the empty cage and inner electrode embodiments of Steinke, as applied to claim 13 above, to incorporate the teachings of Deem and configure the inner electrode of modified Steinke to be extendable from the basket configuration such that the inner electrode extends from the outer electrode prior to initiating energy delivery. Doing so would allow for control over the field strength of the bipolar ablation and/or the length of .
Claims 6-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Steinke (US 2005/0096647 A1), as applied to claim 1 above, in view of Eliason et al. (hereinafter “Eliason”) (US 2014/0257069 A1)
Regarding claim 6, modified Steinke, as applied to claim 1 above, does not explicitly teach the second longitudinal member comprises a second plurality of electrodes that are expandable about a central axis of the second longitudinal member.
		Eliason, in a similar field of endeavor, teaches basket electrode assembly comprising an outer and inner basket structure (Fig. 8: Basket structures comprising splines (78) and (76) respectively), wherein the inner basket structure comprises a plurality of electrodes that are expandable about a central axis of the shaft of the device. (Fig. 8; Pages 4-5, Par. [0038]: both splines 76 and 78 are expandable about a central axis (84) and include a plurality of electrodes)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the electrode structure of modified Steinke, as applied to claim 1 above, to incorporate the teachings of Eliason and include an inner helical basket structure comprising a plurality of electrodes. Doing so would be a simple substitution of one electrode structure for another for the predictable result of ablating tissue.
Regarding claim 7, the combination of modified Steinke/Eliason, as applied to claim 6 above, teaches the second plurality of electrodes are located within the first plurality of (Eliason: Fig. 8: the plurality of electrodes on the helical inner basket are within the plurality of electrodes on the outer basket. It is implicit that this feature is present in the combination of modified Steinke/Eliason based on the rejection to claim 6 above.)
Regarding claim 8, the combination of modified Steinke/Eliason, as applied to claim 6 above, teaches the second plurality of electrodes of the second longitudinal member are expandable in a basket-like configuration. (Eliason: Fig. 8: Splines (76) form a helical inner basket structure when in an expanded state. It is implicit that this feature is present in the combination of modified Steinke/Eliason based on the rejection to claim 6 above.))
Regarding claim 9, the combination of modified Steinke/Eliason, as applied to claim 6 above, teaches the second plurality of electrodes of the second longitudinal member are expandable in a helical coil. (Eliason: Fig. 8; Pages 4-5, Par. [0038]: Splines (76) are configured to assume a helical shape when assembly (74) is in an expanded state.) It is implicit that this feature is present in the combination of modified Steinke/Eliason based on the rejection to claim 6 above.))
Regarding claim 18, modified Steinke, as applied to claim 13 above, teaches providing a bipolar arrangement between a first plurality of electrodes of a first longitudinal member and an electrode of a second longitudinal member. (Page 10, Par. [0105]: an inner electrode (128) is used in a bipolar system along with outer electrodes (50). It is implicit that this feature is present in the combination of the Steinke embodiments based on the rejection to claim 13 above)
Modified Steinke, as applied to claim 13 above, does not explicitly teach the second longitudinal member comprises a second plurality of electrodes that are expandable about a central axis of the second longitudinal member, the method further comprising: 
expanding the second plurality of electrodes to provide the bipolar arrangement between the first plurality of electrodes of the first longitudinal member and the second plurality of electrodes of the second longitudinal member.
		Eliason, in a similar field of endeavor, teaches a basket electrode configuration comprising an inner and outer basket, where both the inner and outer baskets comprise a plurality of electrodes that are expandable about a central axis of a catheter.
Providing modified Steinke, as applied to claim 13 above, with the inner helical basket structure of Steinke would naturally lead to the inner basket being expanded as the outer basket is expanded as distal tip (30) is pulled towards the distal end (18). Furthermore, the inner plurality of electrodes would naturally be included in the bipolar arrangement similar to inner electrode (128) (Fig. 17; Page 10, Par. [0105])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the electrode structure of modified Steinke, as applied to claim 13 above, to incorporate the teachings of Eliason and include an inner helical basket structure comprising a plurality of electrodes. . 
Claims 5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Steinke (US 2005/0096647 A1), as applied to claim 1 above, in view of Swanson (US 6,107,699).
Regarding claim 5, modified Steinke, as applied to claim 1 above does not explicitly teach an insulator located on at least a portion of the plurality of first electrodes of the first longitudinal member that is distal to the central axis of the first longitudinal member. 
		Swanson, in a similar field of endeavor, teaches insulating portions of electrode elements not intended to contact tissue via painting on a layer of UV adhesive. (Col. 43, Lines 61-64)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of the empty cage and inner electrode embodiments of Steinke, as applied to claim 1 above, to incorporate the teachings of Swanson and coat the portions of electrode elements that are not intended to contact tissue with a layer of an insulative material. Doing so would reduce the risk of accidentally ablating tissue other than the target tissue, as well as reduce the energy required to heat tissue by decreasing the surface area of the electrode as suggested in Swanson: Col. 44, Lines 27-31.
Regarding claims 11 and 12, modified Steinke, as applied to claim 1 above, does not explicitly teach the first plurality of electrodes or the at least one electrode are ball-tip electrodes 
		Swanson, in a similar field of endeavor, teaches an ablation device with a basket electrode configuration (Fig. 1, Char 16: probe) comprising ball-tip electrodes (Col. 37, Lines 52-57: the portions of the electrodes in contact with tissue are spherical) wherein the electrodes are capable of producing areas of high current density. (Col. 39, Lines 39-42: there is high current density at the electrodes)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of the empty cage and inner electrode embodiments of Steinke, as applied to claim 1 above, to incorporate the teachings of Swanson and include spherical electrodes capable of creating high current density. Doing so would allow the device to benefit from needing fewer active electrodes to ablate tissue, reducing the power requirements of the device, as suggested by Swanson: Col. 43, Lines 43-51.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681.  The examiner can normally be reached on Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/N.S.B./             Examiner, Art Unit 3794